DETAILED ACTION
This correspondence is in response to the communications received July 5, 2022.  Claims 1-26 are under consideration.  Claims 21-26 have been newly added.  Claim 19 has been amended.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on June 30, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,892,286 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments with regard to the 103 rejections have been considered and are convincing and therefore the 103 rejections have been withdrawn.  
The double patenting rejection is hereby withdrawn in light of the Applicant’s newly submitted and accepted terminal disclaimer.  The double patenting rejections have been withdrawn for that reason.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 20 and 24-26 and specifically claim 19, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly amended language of “the first transistor is adjacent to the charge accumulation region without intervening another transistor” is considered new matter.  

    PNG
    media_image1.png
    755
    931
    media_image1.png
    Greyscale

As can be seen in the portion of Fig. 3 provided above, blocking structure 28A including field effect electrode 28e, effectively forms a transistor between “first transistor” (22) and “charge accumulation region” (67n), this is the case because as discussed source / drain 68bn and 67n form n-type impurity regions across effective channel (78) which is covered by gate electrode (28e) and gate insulator (71) therebetween.  The cited claim language is not present in the specification and the “effective” transistor shown contradicts the amended claim language.  The disclosure even states that blocking structure draws in errant charges that usually would flow to the accumulation region, but are stopped by the p-type structure of 69pa, 69pb and 78 by trapping the n-type charges due to recombination.  See below where at least in ¶ 0097 discloses an active and intended transfer of charges across the effective transistor to capture the n-type charges which the designer does not wish to impact the accumulation region.

    PNG
    media_image2.png
    532
    899
    media_image2.png
    Greyscale


Claims 19, 20 and 24-26 and specifically claim 19, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a blocking structure which includes an impurity region (of oppositely doped impurities from the source and drain regions of the surrounding transistors) and with some embodiments that include an electrode, does not reasonably provide enablement for a blocking structure that alone consists of an electrode.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  Looking to every embodiment that shows the blocking structure, it can be seen that every instance of the blocking structure is based upon an impurity region that is oppositely doped to the source and drain regions of the claimed surrounding transistors.  See Figs. 3, 5, 10, 15, 17, 18A (all show blocking structure with impurity regions 28A) and electrode (28e) and Fig. 19 shows the blocking structure with only an impurity region (28F).  So any claims that purport to represent the disclosed blocking structure which omit the impurity regions are lacking any support in the disclosure with how to make and then how to use the blocking structure.  Again, the blocking structure is never shown as merely an electrode over the substrate.  Further, the breadth of the current claim language for claim 19 opens the possibility of the blocking structure being made of a material or device in the semiconductor substrate which is not disclosed.  Looking to the limitation, 
“a blocking structure that is located between the charge accumulation region and the first transistor, wherein
the first transistor is adjacent to the charge accumulation region without intervening another transistor, and 
the blocking structure includes a first electrode on the insulating layer, the first electrode being located between the charge accumulation region and the first transistor in a plan view, the first electrode being configured to be applied with a voltage.”  So it is clear that the “blocking structure” is claimed at best as where it is located among the other claimed features and “includes” a first electrode and that electrode is located in a particular location.  This broadly claimed recitation, is open ended language with regard to what the blocking structure could be.  For example, the blocking structure could be a shallow trench isolation or just an electrode, both instances are not disclosed.  Further when the blocking structure is disclosed as a impurity region in the substrate, the impurity region is only disclosed to be an oppositely doped conductivity type to the neighboring transistor’s source and drain conductivity type.  Essentially, the common denominator to each of the embodiments presented are that the blocking structure at the very least is 1.) an impurity region of an 2.) oppositely doped conductivity type in the location specified.  Without those two features the claim language lacks scope of enablement and there is not written description to support the overly broad nature of claim 19.

An analysis of the relevant Wands Factors has been conducted and will be discussed below.  

A. Breadth of the claims;
The recitation of the “blocking structure” as claimed is not commensurate with the scope of the enablement and not adequately supported by the written description.  Other blocking arrangements with a shallow trench isolation with neighboring electrodes could read on this claim language.  
B. The nature of the invention;
Blocking neighboring circuitry from the charge accumulation region to prevent leakage to prevent image captured signal degradation.
C. The state of the prior art; D. The level of one of ordinary skill; E. The level of predictability in the art;
The Applicant provides instances of blocking regions such as common trench isolation, but no guidance on a mere electrode providing a blocking function.  
F. The amount of direction provided by the inventor;
The inventor does not provide enough direction to support the full scope of the claim.  






Related Prior Art
Sato et al. (US 2018/0358393) Figs. 4 and 9, shown below.  Where EI2 is an “isolation region”, ¶ 0107.  This reference lacks the “first electrode” that is included in the blocking structure and therefore cannot be used as prior art.

    PNG
    media_image3.png
    664
    597
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    674
    733
    media_image4.png
    Greyscale


Shinohara et al. (US 7,723,766) Fig. 1 shown below.  The blocking element lacks the electrode, but does have an sti region 107 and channel stop 106 of opposing type to the transistor’s source and drain regions (n-type).

    PNG
    media_image5.png
    342
    763
    media_image5.png
    Greyscale



Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image6.png
    681
    600
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    685
    723
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    639
    696
    media_image8.png
    Greyscale


Regarding claim 1, the Applicant discloses in Figs. 2, 3 and 5, an imaging device, comprising:

a photoelectric converter that generates a signal charge by photoelectric conversion of light (12A, ¶ 0087);

a semiconductor substrate (60);

a charge accumulation region (“n-type impurity region 67n serving as the charge accumulation region and/or unintended outflow of charges from the n-type impurity region 67n, occurring due to the interface state.”, ¶ 0088) that is an impurity region of a first conductivity type (n-type) in the semiconductor substrate (67n in 60), 

the charge accumulation region being configured to receive the signal charge (¶ 0086);

a first transistor that includes (22), as a source or a drain (68bn or 68cn are the source / drain region, ¶ 0091), a first impurity region of the first conductivity type in the semiconductor substrate (n-type impurity regions 68bn, 68cn in 60); and 

a blocking structure (“blocking structure 28A”, ¶ 0098) that is located between the charge accumulation region (67n) and the first transistor (22), 

wherein the blocking structure includes a second impurity region of a second conductivity type (69: 69pa, 69pb, ¶ 0089, “pixel isolation region 69 is, for example, a p-type diffusion region”) in the semiconductor substrate (69 in 60), the second conductivity type being different from the first conductivity type (p-type as opposed to n-type), and

a first electrode (28A, ¶ 0105) that is located above the semiconductor substrate (28A is located over 60),

the first electrode being configured to be applied with a first voltage (¶ 0105, “an appropriate voltage is applied to the control electrode 28e”).


Regarding claim 19, the Applicant discloses in Figs. 2, 3 and 5, an imaging device, comprising:

a photoelectric converter that generates a signal charge by photoelectric conversion of light (12A, ¶ 0087);

a semiconductor substrate (60);

an insulating layer (at least 71) on a surface of the semiconductor substrate (71 on 60);

a charge accumulation region (“n-type impurity region 67n serving as the charge accumulation region and/or unintended outflow of charges from the n-type impurity region 67n, occurring due to the interface state.”, ¶ 0088) that is an impurity region of a first conductivity type (n-type) in the semiconductor substrate (67n in 60), 

the charge accumulation region being configured to receive the signal charge (¶ 0086);

a first transistor (22) that includes a gate (22e) on the insulating layer (71) and that includes, as a source or a drain (68bn or 68cn are the source / drain region, ¶ 0091), 

a first impurity region of the first conductivity type in the semiconductor substrate (n-type impurity regions 68bn, 68cn in 60); and 

a blocking structure (“blocking structure 28A”, ¶ 0098) that is located between the charge accumulation region (67n) and the first transistor (22), 

wherein the first transistor (22) is adjacent to the charge accumulation region (67n) without intervening another transistor, and 

the blocking structure (28A) includes a first electrode (28e) on the insulating layer (28e on 71), 

the first electrode being located between the charge accumulation region and the first transistor in a plan view (28e between 67n and 22),

the first electrode being configured to be applied with a voltage (28e has electrode connected to it, so it can be supplied with a voltage),





REASONS FOR ALLOWANCE
Claims 1-18 and 21-23 are allowed. 

The following is an Examiner's statement of reasons for allowance: The imaging device with a pixel with inner blocking structure as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses an imaging device with a pixel with inner blocking structure, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of the pixel of an imaging device which include a photoelectric converter, semiconductor substrate, charge accumulation region, first transistor and a blocking structure, and each of the element relative orientation to each other in conjunction with, 
“the blocking structure includes
a second impurity region of a second conductivity type in the semiconductor substrate, the second conductivity type being different from the first conductivity type, and 
a first electrode that is located above the semiconductor substrate, the first electrode being configured to be applied with a first voltage.”

The prior art of Shinohara et al. (US 7,723,766) Fig. 1 shown below, discloses that a blocking element (STI 107 and channel stopper 106) lacks the claimed “first electrode”, but does have an shallow trench isolation (STI) region (107) and “channel stop” (106) of opposing type to the transistor’s source and drain regions (n-type), for use as an isolation element.  

    PNG
    media_image5.png
    342
    763
    media_image5.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893